DETAILED ACTION
	This is a non-final rejection in response to the application filed 10/16/20. Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
The claim requires the limitation “a contact angle between the cam and the follower roller in the contracted position is between 80-100 degrees from the longitudinal axis, preferably between 85-95 degrees from the longitudinal axis.”.  It is unclear based on the limitation if the angle must be between 80-100 or 85-95 to satisfy the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2004/0065502).
Regarding independent claim 1 and claim 12, Yamamoto teaches an exhaust nozzle 10 for a gas turbine engine, the exhaust nozzle comprising a frame (see figure below) extending along a longitudinal axis and the exhaust nozzle comprising: 
a convergent petal 40 pivotably attached at a convergent pivot point 40a to the frame and extending axially downstream and radially inward from the frame; 
a follower roller (see figure below) fixed to the convergent petal on a radially outer side of the convergent petal; and 
a cam 46 defining a working surface configured to engage the follower roller to react a force from the convergent petal; 
wherein the cam is movable along a travel in an axial direction to actuate radial movement of the follower roller to pivot the convergent petal, whereby the cam defines a convex working surface such that a contact angle between the follower roller and the cam varies along the travel to thereby vary an axial component of the force reacted by the cam (see figures 8A-8C).

    PNG
    media_image1.png
    365
    623
    media_image1.png
    Greyscale



Regarding dependent claim 3, Yamamoto teaches wherein the divergent petal 41 is connected to the frame by a linkage 48,47 such that the frame, convergent petal, divergent petal and linkage form a four-bar linkage.
Regarding dependent claim 4, Yamamoto teaches wherein the linkage is a thrust linkage which is actuatable to change length (from actuation by actuator 43).
Regarding dependent claim 5, Yamamoto teaches wherein the convergent petal defines a chord length from the convergent pivot point to the divergent pivot point, and wherein the follower roller is fixed between 40-80% along the chord length of the convergent petal from the convergent pivot point. Figure 7 shows this is the case, as the follower roller can be fixed along the cam which is the same length as the chord length from the convergent pivot point to the divergent pivot point as shown.  Depending on the situation, the follower roller stops moving and is fixed and stopped at that point. Figures 8a-8c show how it can be within 40-80% along the chord length.
Regarding dependent claim 9, Yamamoto teaches comprising a plurality of convergent petals angularly distributed around the exhaust nozzle [0040], each comprising respective rollers, and the exhaust nozzle comprising a corresponding plurality of cams circumferentially spaced around the exhaust nozzle and configured to maintain engagement with a respective roller [0047].

Allowable Subject Matter
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741